DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 6 and 9-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Andreasen et al. (U.S. Pub. No. 20180134448).
Regarding Claim 1, Andreasen et al. discloses a separation member 20 (figure 1D) adapted to prevent a first storage container from sticking to a second storage container, comprising: a first body portion (Figure 1D below) extending along a first axis from a first end and a second end (Figure 1D below), said 5first body portion having a first thickness (Figure 1D) along a second axis that is substantially perpendicular to said first axis (Figure 1D); a second body portion (Figure 1D) below) extending from said first end of said first body portion along said second axis (Figure 1D), wherein second body portion has a second thickness along said second axis (Figure 1D), and said second thickness is equal to or greater than said first thickness (Figure 1D); and  10a slot 24 (Figure 1D) extending into said second end of said first body portion and oriented along said first axis (Figure 1D).

    PNG
    media_image1.png
    396
    504
    media_image1.png
    Greyscale

Regarding Claim 2, Andreasen et al. discloses a ratio between said first thickness and said second thickness is between approximately 1:5 and 1:1 (Figure 1D).
Regarding Claim 4, Andreasen et al. discloses said slot extends into said first body 20portion by a slot length (Figure 1D), and said first body portion has a body length (Figure 1D), wherein a ratio between said slot length and said body length is between approximately 1:8 and less than 1:1 (Figure 1D).
Regarding Claim 6, Andreasen et al. discloses said slot has a slot width (Figure 1D), and said 5first body portion has a body width (Figure 1D), wherein a ratio between said slot width and said body with is between approximately 1:16 and less than 1:1 (Figure 1D).
Regarding Claim 9, Andreasen et al. discloses a system for preventing storage containers from sticking together, comprising:  15a first storage container (Figure 14A) 
Regarding Claim 10, Andreasen et al. discloses a clearance portion of said handle extends substantially parallel to said axis, and said slot receives said clearance portion of said handle (Figure 13B, 14B).
Regarding Claim 11, Andreasen et al. discloses said clearance portion has a clearance length (Figure 13B, 14B), 5and said first body portion has a first thickness (Figure 1D), wherein said clearance length is equal to or greater than said first thickness (Figure 14B).
Regarding Claim 12, Andreasen et al. discloses a distal end of said second body portion contacts an exterior surface of said first storage container (Figure 14B).
Regarding Claim 13, Andreasen et al. discloses said first storage container has an exterior surface (Figure 14A), and said second storage container has an interior surface (Figure 14A), and wherein said exterior surface is offset from said interior surface by a predetermined distance (Figure 14A).
Regarding Claim 14, Andreasen et al. discloses said first storage container is a 5 gallon bucket (paragraph 34, buckets listed are 5 gallon buckets).
Regarding Claim 15, Andreasen et al. discloses said first body portion has a first thickness along said second axis (Figure 1D), and said second body portion extends along said second axis by a second thickness (Figure 1D), wherein a ratio between said first thickness and said second thickness is between 20approximately 1:5 and 1:1 (Figure 1D).
Regarding Claim 16, Andreasen et al. discloses said slot extends into said first body portion by a slot length (Figure 1D), and said first body portion has a body length (Figure 1D), wherein a ratio between said slot length and said body length is between approximately 1:8 and less than 1:1 (Figure 1D).
Regarding Claim 17, Andreasen et al. discloses said slot has a slot width (Figure 1D), and said first body portion has a body width (Figure 1D), wherein a ratio between said slot width and said body with is between approximately 1:16 and less than 1:1 (Figure 1D).
Regarding Claim 18, Andreasen et al. discloses said exterior surface of said first storage container 10tapers at a first angle relative to said first axis (Figure 14A), and said interior surface of said second storage container tapers at a second angle relative to said first axis (Figure 14A), wherein said first angle is substantially the same as said second angle (Figure 14A).
Regarding Claim 19, Andreasen et al. discloses said separation member is integrated with said 15first storage container (Figure 14A).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 7, 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andreasen et al. (U.S. Pub. No. 20180134448).
Regarding Claim 3, Andreasen et al. teaches all the limitations substantially as claimed except for said first thickness is between approximately 1/8" and 1/4", and said second thickness is approximately 1/2". However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have said first thickness is between approximately 1/8" and 1/4", and said second thickness is approximately 1/2" since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05(III)(C)
Regarding Claim 5, Andreasen et al. teaches all the limitations substantially as claimed except for said slot length is approximately 1", and said body length is approximately 2 3/4".  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have said slot length is approximately 1", and said body length is approximately 2 3/4" since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05(III)(C)
Regarding Claim 7, Andreasen et al. teaches all the limitations substantially as claimed except for said slot width is between approximately 1/8" and 1/4", and said body width is approximately 3/4".  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have said slot width is between approximately 1/8" and 1/4", and said body width is approximately 3/4" since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05(III)(C)
Regarding Claim 8, Andreasen et al. teaches all the limitations substantially as claimed except for a second slot in said first body portion.  However, it would have been an obvious matter of design choice to modify Andreasen et al. to have a second slot in said first body portion since applicant has not disclosed that having a second slot solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Furthermore, absent a teaching as to criticality of a second slot this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. MPEP § 2144.04, IV
Regarding Claim 20, Andreasen et al. discloses a separation member 20 (figure 1D) adapted for use with a storage container, comprising: a first body portion (Figure 1D above) extending along a first axis from a first end (Figure 1D) and a second end (Figure 1D), said first body portion having a first thickness along a second axis (figure 1D); 20a second body portion (Figure 1D above) extending from said first end of said first body portion along said second axis, wherein second body portion has a second thickness 
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06 II(A), MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430.  The examiner can normally be reached on Monday-Friday 11am-7pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.